DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FOLDABLE TOUCH DISPLAY DEVICE HAVING DIFFERENT THICKNESS AT A FOLDING REGION.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung et al (U.S. Patent Pub. No. 2015/0227172; already of record in IDS) in view of Nam (U.S. Patent Pub. No. 2016/0282661).

Regarding claim 1, Namkung discloses a touch display device (170), (fig. 1), comprising: 
a substrate (210), (fig. 11, [0123]); 
a display layer (170) disposed on the substrate (210), (fig. 11, [0126]); 
(fig. 11, [0123]); and 
a touch electrode layer (250) directly contacting the insulating layer (230), (fig. 11, [0123]), 
wherein the insulating layer (230) is disposed between the display layer (170) and the touch electrode layer (250), (fig. 11, [0123 and 0126]), 
wherein the display layer (170) comprises a first region (DPR1), a second region (i.e. center region GR2), and a third region (DPR3), the second region (center region GR2) is located between the first region (DPR1) and the third region (DPR3), and the second region (center GR2) is foldable, (fig. 11, [0123-0126]).

However, Namkung does not mention the insulating layer having a first and second thickness.
In a similar field of endeavor, Nam teaches a touch display device, 
wherein the insulating layer (510) has a first thickness (thickness at region F) corresponding to the first region (F) and a second thickness (thickness at region B) corresponding to the second region (B), and the first thickness is different from the second thickness, (fig. 3, [0059-0061]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung, by specifically providing the thickness of the first and second region, as taught by Nam, for the purpose of having a foldable cover window for a display device having a surface hardness at a preset level or higher [0010].
Regarding claim 5, Nam discloses wherein the first thickness (i.e. thickness at region F of base film 510) is greater than the second thickness (i.e. thickness at region B of base film 510), (fig. 3, [0059-0061]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung, by specifically providing the thickness of the first and second region, as taught by Nam, for the purpose of having a foldable cover window for a display device having a surface hardness at a preset level or higher [0010].

Regarding claim 7, Namkung discloses wherein the display layer (170) comprises a first display unit disposed in the first region (DPR1) and a second display unit disposed in the second region (center region GR2), (fig. 11, [0122-0123]). 
	However, Namkung does not mention the first and second thickness.
	In a similar field of endeavor, Nam teaches the first thickness (thickness at region F) is corresponding to the first display unit (i.e. display panel 100 of region F), and the second thickness (thickness at region B) is corresponding to the second display unit (i.e. display panel 100 of region B), (fig. 3, [0038 and 0059-0061]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung, by specifically providing the thickness of the first and second region, as taught by Nam, for the purpose of having a foldable cover window for a display device having a surface hardness at a preset level or higher [0010].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Nam and in view of Jeon (U.S. Patent Pub. No. 2017/0278918).

	Regarding claim 2, Namkung in view of Nam discloses everything as specified above in claim 1.  However, Namkung in view of Nam does not mention the insulating layer is an encapsulation layer.
	In a similar field of endeavor, Jeon teaches wherein the insulating layer is an encapsulation layer (i.e. other insulating layers including the encapsulation unit 300), [0118]. 
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung in view of Nam, by specifically providing the insulating layer includes the encapsulation unit, as taught by Jeon, for the purpose of reducing dead space of the bending area [0187].

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Nam and in view of Choi et al (U.S. Patent Pub. No. 2017/0329436).

	Regarding claim 3, Namkung discloses a polarizer (190), (fig. 11, [0072]).
	However, Namkung in view of Nam does not mention the touch electrode layer is disposed between the insulating layer and the polarizer.
	In a similar field of endeavor, Choi discloses further comprising a polarizer (i.e. base film 100 may be a polarizing plate), wherein the touch electrode layer (40) is (fig. 3, [0112, 0114 and 0144]). 
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung in view of Nam, by specifically providing the touch electrode layer disposed between the insulating layer and the polarizer, as taught by Choi, for the purpose of having high definition and heat resistance [0100].

	Regarding claim 4, Nam discloses further comprising a cover layer (500), wherein the polarizer (300) is disposed between the cover layer (500) and the touch electrode layer (200), (fig. 3, [0038]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung, by specifically providing the polarizer between the cover layer and the touch electrode layer, as taught by Nam, for the purpose of having a foldable cover window for a display device having a surface hardness at a preset level or higher [0010].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Nam and in view of Kim et al (U.S. Patent Pub. No. 2017/0278901).

Regarding claim 6, Namkung in view of Nam discloses everything as specified above in claim 1.  However, Namkung in view of Nam does not mention the first thickness is smaller than the second thickness.
	In a similar field of endeavor, Kim teaches wherein the first thickness (i.e. thickness t2 at first area 1A) is smaller than the second thickness (i.e. thickness t1 at bending area BA), (fig. 2, [0088-0089]). 
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung in view of Nam, by specifically providing the first thickness is smaller than the second thickness, as taught by Kim, for the purpose of minimizing the occurrence of defects such as disconnections [0002].

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Nam and in view of Miyamoto et al (U.S. Patent Pub. No. 2017/0207276).

	Regarding claim 8, Namkung in view of Nam discloses everything as specified above in claim 1.  However, Namkung in view of Nam does not mention a barrier portion and a plurality of display units.
	In a similar field of endeavor, Miyamoto teaches wherein the display layer comprises a barrier portion (35) and a plurality of display units (32), and the barrier portion (35) is disposed between the display units (32), (fig. 2, [0026]).


	Regarding claim 9, Miyamoto discloses wherein the touch electrode layer (21) comprises a mesh structure (electrodes 21A and 21B are mesh structure), and the mesh structure (21A and 21B) overlaps with the barrier portion (35) (i.e. the conductor pattern 21a and 21b overlap the bank layer 35), (figs. 2 and 4, [0026 and 0035]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung in view of Nam, by specifically providing the mesh structure, as taught by Miyamoto, for the purpose of securing stability of electrical connection between the external electric line and the touch panel [0008].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Nam in view of Miyamoto and in view of Lee (U.S. Patent Pub. No. 2016/0328036).

	Regarding claim 10, Namkung in view of Nam and in view of Miyamoto discloses everything as specified above in claim 9.  However, Namkung in view of Nam 
	In a similar field of endeavor, Lee teaches wherein the mesh structure (14) comprises a first portion (P12) corresponding to the first region and a second portion (P11) corresponding to the second region, the first portion (P12) has a first line width (i.e. width of the sensor portion 142a in section P12), the second portion (P11) has a second line width (i.e. width of the sensor portion 142a in section P11), and the first line width is different from the second line width (i.e. sensor portion 142a in section P12 is different from sensor portion 142a in section P11), (fig. 4, [0081-0084]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung in view of Nam and in view of Miyamoto, by specifically providing the sensor portion having different widths, as taught by Lee, for the purpose of having an improved structure and a display device [0003]. 

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Nam and in view of Lee.

	Regarding claim 11, Lee discloses wherein the touch electrode layer (14) comprises a mesh structure, and the mesh structure has a curve edge (curved state), (figs. 1 and 3, [0035 and 0039]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung in view of Nam, by 

Regarding claim 16, Lee discloses wherein the touch electrode layer (14) comprises a plurality of patterned units (142a), the patterned unit corresponding to the first region (i.e. sensor portion 142a in section P12) has a first area, the patterned unit corresponding to the second region (i.e. sensor portion 142a in section P11) has a second area, and the first area is different from the second area (i.e. area of sensor portion 142a in section P12 is different from area of sensor portion 142a in section P11), (fig. 4, [0081-0084]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung in view of Nam, by specifically providing the pattern unit in the first area being different from the second area, as taught by Lee, for the purpose of having an improved structure and a display device [0003]. 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Nam and in view of Osawa et al (U.S. Patent Pub. No. 2018/0213638).

	Regarding claim 13, Namkung in view of Nam discloses everything as specified above in claim 1.  However, Namkung in view of Nam does not mention the insulating layer comprises a first, second and third layer.
(fig. 13, [0115]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung in view of Nam, by specifically providing the insulating layer having three layers, as taught by Osawa, for the purpose of having the insulating layers made of organic and inorganic materials.

	Regarding claim 14, Osawa discloses wherein the second layer (12) comprises organic insulating material (i.e. organic insulating layer), and the first layer (11) and the third layer (13) comprise inorganic insulating material (i.e. inorganic insulating layers), (fig. 13, [0115]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung in view of Nam, by specifically providing the insulating layer having three layers, as taught by Osawa, for the purpose of having the insulating layers made of organic and inorganic materials.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Nam and in view of Her (U.S. Patent Pub. No. 2015/0062465).

	 

	Regarding claim 17, Namkung in view of Nam discloses everything as specified above in claim 1.  However, Namkung in view of Nam does not mention a material of the patterned unit of the first region is different from the material of the patterned unit of the second region.  
	In a similar field of endeavor, Her teaches wherein the touch electrode layer (210 and 220) comprises a plurality of patterned units (210 and 220), a material of the patterned unit (210) corresponding to the first region (1A) is different from a material of the patterned unit (220) corresponding to the second region (2A), (figs. 1-2, [0026, 0029 and 0036]). 
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung in view of Nam, by specifically providing the material of the patterned unit in the first region different from the second region, as taught by Her, for the purpose of securing together large size screen and portability, [0011].

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Nam and in view of Kung et al (U.S. Patent Pub. No. 2014/0071065).

	Regarding claim 18, Namkung in view of Nam discloses everything as specified above in claim 1.  However, Namkung in view of Nam does not mention the touch electrode layer comprises a plurality of patterned units.
(fig. 8, [0058-0063]). 
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung in view of Nam, by specifically providing the touch electrode layer comprising a plurality of pattern units, as taught by Kung, for the purpose of enhancing bending endurance, [0005].

	Regarding claim 19, Kung discloses wherein a portion of the first patterned conductive layer (122a and 124a) corresponding to the second region (114) has a plurality of openings (i.e. openings/gaps between sensing pads 122a and sensing pads 142), (fig. 8, [0063]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Namkung in view of Nam, by specifically providing the patterned conductive layer, as taught by Kung, for the purpose of enhancing bending endurance, [0005].


Allowable Subject Matter
Claim 20 is allowed.
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 12, Park et al (U.S. Patent Pub. No. 2017/0233606) discloses further comprising a thin film transistor layer (TR1) disposed between the insulating layer (16) and the substrate (SUB), wherein the thin film transistor layer comprises a plurality of thin film transistors (TR1), (fig. 6a, [0087 and 0092-0093]).  
However, none of the prior art of record teaches a number of the thin film transistors disposed in the second region is less than a number of the thin film transistors disposed in the first region. 

	Claim 15, none of the prior art of record teaches wherein the second layer comprises a first sub-layer disposed in the first region and a second sub-layer disposed in the second region, and a material of the first sub-layer is different from a material of the second sub-layer. 

	Claim 20, none of the prior art of record teaches alone or in combination the limitation of the first layer is disposed between the display layer and the second layer, wherein the second layer has a third thickness corresponding to the one display unit, 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LONG D PHAM/Primary Examiner, Art Unit 2691